Exhibit 10.9

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 24, 2006 among UNIVISION COMMUNICATIONS INC., a Delaware corporation
(the “Company”), UNIVISION OF PUERTO RICO INC., a Delaware corporation (the
“Subsidiary Borrower”, together with the Company, the “Borrowers” and each a
“Borrower”), the Guarantors, the Lenders and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”).  Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of March 17, 2006 (the
“Credit Agreement”);

WHEREAS, the Borrowers are requesting that the Lenders modify certain provisions
of the Credit Agreement; and

WHEREAS, the Administrative Agent and the Lenders have agreed to amend certain
terms of the Credit Agreement on the terms, and subject to the conditions, set
forth below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.                                       Amendments to Section 1.01 of the
Credit Agreement.

(a)                                  The following definition is added to
Section 1.01 of the Credit Agreement:

“Transaction Termination Date” means the earlier of (a) the termination of the
Agreement and Plan of Merger, dated as of June 26, 2006, by and among the
Company, Umbrella Holdings, LLC, and Umbrella Acquisition, Inc. and (b) August
31, 2007.

(b)                                 The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:


--------------------------------------------------------------------------------




 

“Applicable Rate” means

(a)                                  from August 7, 2006 through the Transaction
Termination Date, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

Pricing
Tier

 

Consolidated
Leverage Ratio

 

Facility Fee

 

Utilization Fee

 

Eurodollar Rate
Loans

 

Letters of Credit
Fee

 

1

 

< 2.0:1.0

 

0.080

%

0.100

%

0.22

%

0.22

%

2

 

> 2.0:1.0 and < 2.75:1.0

 

0.100

%

0.125

%

0.30

%

0.30

%

3

 

> 2.75:1.0 and < 3.5:1.0

 

0.125

%

0.150

%

0.375

%

0.375

%

4

 

> 3.5:1.0

 

0.175

%

0.150

%

0.475

%

0.475

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if such
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Tier 4 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall continue to apply until the first Business Day immediately following
the date such Compliance Certificate is delivered, whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate.  The Applicable Rate in effect from
August 7, 2006 through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 7.02(b)
for the fiscal quarter ending September 30, 2006 shall be determined based upon
Pricing Tier 2; or

(b)                                 from the Closing Date through, but not
including, August 7, 2006 and at all times after the Transaction Termination
Date, the following percentages per annum, based upon the Debt Rating as set
forth below:

Pricing
Tier

 

Debt Rating

 

Facility Fee

 

Utilization Fee

 

Eurodollar Rate
Loans

 

Letters of Credit
Fee

 

1

 

> A- / A3

 

0.060

%

0.075

%

0.19

%

0.19

%

2

 

BBB+ / Baa1

 

0.080

%

0.100

%

0.22

%

0.22

%

3

 

BBB / Baa2

 

0.100

%

0.125

%

0.30

%

0.30

%

4

 

BBB- / Baa3

 

0.125

%

0.150

%

0.375

%

0.375

%

5

 

< BBB- / Baa3

 

0.175

%

0.150

%

0.475

%

0.475

%

 

provided that (a) if the respective Debt Ratings is issued by the foregoing
rating agencies differ by one level, then the Pricing Tier for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Tier 1 being the
highest and the Debt Rating for Pricing Tier 5 being the lowest); (b) if there
is a split in Debt Ratings of more than one level, then the Pricing Tier that is
one level lower than the Pricing Tier of the higher Debt Rating shall apply; (c)
if the Company has only one Debt Rating, the Pricing Tier that is one level
lower than that of such Debt Rating

2


--------------------------------------------------------------------------------




 

shall apply; and (d) if the Company does not have any Debt Rating, Pricing Tier
5 shall apply.  Initially, the Applicable Rate shall be set at Pricing Tier 3. 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

2.                                       Effectiveness; Conditions Precedent. 
This Amendment shall become effective upon receipt by the Administrative Agent
of the following:

(a)                                  copies of this Amendment duly executed by
the Loan Parties and the Lenders; and

(b)                                 the payment of expenses, including without
limitation reasonable attorneys’ fees, incurred in connection with the
preparation of this Amendment, and the payment of all other fees and expenses
that may be owing from the Company to the Administrative Agent to the extent
reflected in a statement rendered to the Company at least one Business Day prior
to the date of this Amendment.

3.                                       Ratification of Credit Agreement.  The
term “Credit Agreement” as used in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended and modified by this Amendment.  Except as
herein specifically agreed, the Credit Agreement, as amended by this Amendment,
is hereby ratified and confirmed and shall remain in full force and effect
according to its terms.  The Loan Parties acknowledge and consent to the
modifications set forth herein and agree that this Amendment does not impair,
reduce or limit any of their obligations under the Loan Documents (including,
without limitation, the indemnity obligations set forth therein) and that, after
the date hereof, this Amendment shall constitute a Loan Document. 
Notwithstanding anything herein to the contrary and without limiting the
foregoing, each of the Guarantors reaffirm their guaranty obligations set forth
in the Loan Agreement.

4.                                       Authority/Enforceability.  Each of the
Loan Parties represents and warrants as follows:

(a)                                  It has taken all necessary action to
authorize the execution, delivery and performance of this Amendment.

(b)                                 This Amendment has been duly executed and
delivered by such Person and constitutes such Person’s legal, valid and binding
obligation, enforceable in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

(c)                                  No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
Governmental Authority or third party is required in connection with the
execution, delivery or performance by such Person of this Amendment.

(d)                                 The execution and delivery of this Amendment
does not (i) violate, contravene or conflict with any provision of its
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it.

5.                                       Representations.  The Loan Parties
represent and warrant to the Lenders that the representations and warranties of
the Loan Parties set forth in Article VI of the Credit Agreement are true

3


--------------------------------------------------------------------------------




 

and correct in all material respects as of the date hereof except to the extent
such representations and warranties specifically relate to an earlier date, in
which case they were true and correct in all material respects on and as of such
earlier date.

6.                                       Counterparts/Telecopy/Electronic Mail. 
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.  Delivery of executed counterparts of
this Amendment by telecopy or electronic mail shall be effective as an original
and shall constitute a representation that an original shall be delivered
promptly upon request.

7.                                       GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

4


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.

BORROWERS:

UNIVISION COMMUNICATIONS INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

Andrew W. Hobson

 

 

Senior Executive Vice President, CFO and CSO

 

 

 

 

 

UNIVISION OF PUERTO RICO INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

Andrew W. Hobson

 

 

Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

GUARANTORS:

THE UNIVISION NETWORK LIMITED
PARTNERSHIP

 

 

 

By:

Univision Communications Inc., general partner

 

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Senior Executive Vice President,

 

 

 

CFO and CSO

 

 

 

 

 

UNIVISION EV-HOLDINGS, LLC

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

Andrew W. Hobson

 

 

Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

UNIVISION COMMUNICATIONS INC.
FIRST AMENDMENT


--------------------------------------------------------------------------------




 

HPN NUMBERS, INC.

 

GALAVISION, INC.

 

TELEFUTURA NETWORK

 

TELEFUTURA OF SAN FRANCISCO, INC.

 

TELEFUTURA ORLANDO, INC.

 

TELEFUTURA TELEVISION GROUP, INC.

 

UNIVISION INVESTMENTS, INC.

 

UNIVISION MANAGEMENT CO.

 

UNIVISION MUSIC, INC.

 

UNIVISION OF ATLANTA INC.

 

UNIVISION OF NEW JERSEY INC.

 

UNIVISION OF RALEIGH, INC.

 

UNIVISION TELEVISION GROUP, INC.

 

FONOHITS MUSIC PUBLISHING, INC.

 

FONOMUSIC, INC.

 

FONOVISA, INC.

 

PTI HOLDINGS, INC.

 

SUNSHINE ACQUISITION CORP.

 

UNIVISION ONLINE, INC.

 

EL TRATO, INC.

 

UNIVISION HOME ENTERTAINMENT, INC.

 

WURZBURG, INC.

 

UNIVISION PUERTO RICO STATION ACQUISITION COMPANY

 

UNIVISION PUERTO RICO STATION OPERATING COMPANY

 

UNIVISION PUERTO RICO STATION PRODUCTION COMPANY

 

UNIVISION RADIO ILLINOIS, INC.

 

 

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer


--------------------------------------------------------------------------------




 

KCYT-FM LICENSE CORP.

 

KECS-FM LICENSE CORP.

 

KESS-AM LICENSE CORP.

 

KESS-TV LICENSE CORP.

 

KHCK-FM LICENSE CORP.

 

KICI-AM LICENSE CORP.

 

KICI-FM LICENSE CORP.

 

KLSQ-AM LICENSE CORP.

 

KLVE-FM LICENSE CORP.

 

KMRT-AM LICENSE CORP.

 

KTNQ-AM LICENSE CORP.

 

LICENSE CORP. NO. 1

 

LICENSE CORP. NO. 2

 

MI CASA PUBLICATIONS, INC.

 

SERVICIO DE INFORMACION PROGRAMATIVA, INC.

 

SPANISH COAST-TO-COAST LTD.

 

TC TELEVISION, INC.

 

TICHENOR LICENSE CORP.

 

UNIVISION RADIO SAN FRANCISCO, INC.

 

TMS LICENSE CALIFORNIA, INC.

 

WADO-AM LICENSE CORP.

 

WADO RADIO, INC.

 

WLXX-AM LICENSE CORP.

 

WPAT-AM LICENSE CORP.

 

WQBA-AM LICENSE CORP.

 

WQBA-FM LICENSE CORP.

 

UNIVISION RADIO CORPORATE SALES, INC.

 

UNIVISION RADIO FRESNO, INC.

 

UNIVISION RADIO GP, INC.

 

UNIVISION RADIO HOUSTON LICENSE CORPORATION

 

UNIVISION RADIO INVESTMENTS, INC.

 

UNIVISION RADIO LAS VEGAS, INC.

 

UNIVISION RADIO LICENSE CORPORATION

 

UNIVISION RADIO LOS ANGELES, INC.

 

UNIVISION RADIO MANAGEMENT COMPANY, INC.

 

UNIVISION RADIO NEW MEXICO, INC.

 

UNIVISION RADIO NEW YORK, INC.

 

UNIVISION RADIO PHOENIX, INC.

 

UNIVISION RADIO PUERTO RICO, INC.

 

UNIVISION RADIO SACRAMENTO, INC.

 

UNIVISION RADIO SAN DIEGO, INC.

 

UNIVISION RADIO TOWER COMPANY, INC.

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

Andrew W. Hobson

 

 

Executive Vice President and Treasurer


--------------------------------------------------------------------------------




 

UNIVISION RADIO, INC.

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

Andrew W. Hobson

 

 

Vice President

 

 

 

 

 

HBCi, LLC

 

UNIVISION RADIO FLORIDA, LLC

 

 

 

By:

Univision Radio, Inc., manager

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

Andrew W. Hobson

 

 

Vice President

 

 

 

 

 

TELEFUTURA SAN FRANCISCO LLC

 

 

 

By:

Telefutura of San Francisco, Inc., member

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

UNIVISION NEW YORK LLC

 

UNIVISION PHILADELPHIA LLC

 

 

 

By:

Univision of New Jersey Inc., member

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer


--------------------------------------------------------------------------------




 

STATION WORKS, LLC

 

TELEFUTURA ALBUQUERQUE LLC

 

TELEFUTURA BAKERSFIELD LLC

 

TELEFUTURA BOSTON LLC

 

TELEFUTURA CHICAGO LLC

 

TELEFUTURA D.C. LLC

 

TELEFUTURA DALLAS LLC

 

TELEFUTURA FRESNO LLC

 

TELEFUTURA HOUSTON LLC

 

TELEFUTURA LOS ANGELES LLC

 

TELEFUTURA MIAMI LLC

 

TELEFUTURA SACRAMENTO LLC

 

TELEFUTURA SOUTHWEST LLC

 

TELEFUTURA TAMPA LLC

 

 

 

By:

Telefutura Television Group, Inc., member

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

TELEFUTURA PARTNERSHIP OF DOUGLAS

 

TELEFUTURA PARTNERSHIP OF FLAGSTAFF

 

TELEFUTURA PARTNERSHIP OF FLORESVILLE

 

TELEFUTURA PARTNERSHIP OF PHOENIX

 

TELEFUTURA PARTNERSHIP OF SAN ANTONIO

 

TELEFUTURA PARTNERSHIP OF TUCSON

 

 

 

By:

Telefutura Television Group, Inc., general
partner

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

UNIVISION MUSIC LLC

 

 

 

By:

Univision Music, Inc., managing member

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer


--------------------------------------------------------------------------------




 

UNIVISION ATLANTA LLC

 

 

 

By:

Univision of Atlanta Inc., member

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

WUVC LICENSE PARTNERSHIP G.P.

 

 

 

By:

Univision of Raleigh, Inc., general partner

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

KAKW LICENSE PARTNERSHIP, L.P.

 

UVN TEXAS L.P.

 

KDTV LICENSE PARTNERSHIP, G.P.

 

KFTV LICENSE PARTNERSHIP, G.P.

 

KMEX LICENSE PARTNERSHIP, G.P.

 

KTVW LICENSE PARTNERSHIP, G.P.

 

KUVI LICENSE PARTNERSHIP, G.P.

 

KUVN LICENSE PARTNERSHIP, L.P.

 

KUVS LICENSE PARTNERSHIP, G.P.

 

KWEX LICENSE PARTNERSHIP, L.P.

 

KXLN LICENSE PARTNERSHIP, L.P.

 

WGBO LICENSE PARTNERSHIP, G.P.

 

WLTV LICENSE PARTNERSHIP, G.P.

 

WXTV LICENSE PARTNERSHIP, G.P.

 

 

 

By:

Univision Television Group, Inc., general
partner

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

WLII/WSUR LICENSE PARTNERSHIP, G.P.

 

 

 

By:

Univision of Puerto Rico Inc., general partner

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer


--------------------------------------------------------------------------------




 

UNIVISION RADIO BROADCASTING PUERTO RICO, L.P.

 

UNIVISION RADIO BROADCASTING TEXAS, L.P.

 

 

 

By:

Univision Radio GP, Inc., general partner

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President and Treasurer

 

 

 

 

 

UNIVISION CLEVELAND LLC

 

UNIVISION TEXAS STATIONS LLC

 

 

 

By:

Univision Television Group, Inc., member

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

UNIVISION NETWORK PUERTO RICO PRODUCTION LLC

 

 

 

By:

The Univision Network Limited Partnership, member

 

 

 

 

 

By:

Univision Communications, Inc., general partner

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

 

Andrew W. Hobson

 

 

 

Senior Executive Vice President,

 

 

 

CFO and CSO

 

 

 

UNIVISION CONSUMER PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

Andrew W. Hobson

 

 

Executive Vice President,

 

 

Chief Financial Officer and Treasurer


--------------------------------------------------------------------------------




 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Maurice E. Washington

 

 

Name: Maurice E. Washington

 

Title: Assistant Vice President

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender and L/C Issuer

 

 

 

By:

/s/ Christopher T. Ray

 

 

Name: Christopher T. Ray

 

Title: Vice President

 

 

 

 

 

CITICORP USA,

 

as a Lender

 

 

 

By:

/s/ Sean Klimchalk

 

 

Name: Sean Klimchalk

 

Title: Vice President

 

 

 

 

 

BNP PARIBAS,

 

as a Lender

 

 

 

By:

/s/ Susan M. Bowes

 

 

Name: Susan M. Bowes

 

Title: Director

 

 

 

By:

/s/ Kristine E. Lapic

 

 

Name: Kristine E. Lapic

 

Title: Vice President

 

 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name: Richard L. Tavrow

 

Title: Director

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

Title: Associate Director


--------------------------------------------------------------------------------




 

MIZUHO CORPORATE BANK, LTD.,

 

as a Lender

 

 

 

By:

/s/ Leon Mo

 

 

Name: Leon Mo

 

Title: Senior Vice President

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Matthew H. Heming

 

 

Name: Matthew H. Heming

 

Title: Vice President

 

 

 

 

 

THE BANK OF NEW YORK,

 

as a Lender

 

 

 

By:

/s/ John E. Foote

 

 

Name: John E. Foote

 

Title: Vice President

 

 

 

 

 

BANK OF CHINA,

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ William Warren Smith

 

 

Name: William Warren Smith

 

Title: Chief Lending Officer

 

 

 

 

 

BANCO BILBAO VIZCAYA

 

ARGENTARIA S.A.,

 

as a Lender

 

 

 

By:

/s/ Hector O. Villegas

 

 

Name: Hector O. Villegas

 

Title: Vice President, Global Corporate Banking

 

 

 

By:

/s/ John Martini

 

 

Name: John Martini

 

Title: Vice President, Corporate Banking


--------------------------------------------------------------------------------




 

SUMITOMO MITSUI BANKING CORPORATION,
NEW YORK,

 

as a Lender

 

 

 

By:

/s/ Shigeru Tsuru

 

 

Name: Shigeru Tsuru

 

Title: Joint General Manager

 

 

 

 

 

CHANG HWA COMMERCIAL BANK, LTD.,

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Kang Yang

 

 

Name: Kang Yang

 

Title: AVP & AGM

 

 

 

 

 

E. SUN COMMERCIAL BANK LTD.,

 

LOS ANGELES BRANCH,

 

as a Lender

 

 

 

By:

/s/ Benjamin Lin

 

 

Name: Benjamin Lin

 

Title: EVP & General Manager

 

 

 

 

 

BANK OF COMMUNICATIONS,

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Shelley He

 

 

Name: Shelley He

 

Title: Deputy General Manager

 

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Thomas G. Gunder

 

 

Name: Thomas G. Gunder

 

Title: SVP

 


--------------------------------------------------------------------------------